  EXHIBIT 10.01

[exhibit_10-01000.jpg]
8800 Enchanted Way SE Turner, Oregon 97392
Telephone (503) 588-9463 Toll Free (800) 344-9463 Facsimile (503) 362-0062
www.wvv.com
 
Employment Agreement – John Ferry

 
Date: 9/11/2019
 
 
Title: Chief Financial Officer.
 
Reporting To: CEO.
 
Job Description: Attached
 
Classification: Regular Full-Time
 
FLSA Designation: Salaried exempt.
 
Compensation: 
Annual salary of $140,000. Normal company pay periods are on the 10th and 25th
of each month.
 
Incentive pool:
For the first year of employment, an incentive of up to $15,000 will be
available. Terms to be mutually agreed upon with CEO within 90 days of
employment.
 
Benefits:
The current, standard company health, life, worker’s comp, and dental insurance
coverage are offered per company policy and current plans. Eligibility for other
benefits, including the 401(k) and tuition reimbursement, will generally take
place per company policy after one year. The employee contributions to payment
of benefit plans are determined annually.
 
Paid Vacation Time:
Employee will start with, and continue earning, 4 weeks of paid vacation per
year (typically the maximum earned after 10 years of employment per the Employee
Handbook).
 
Start Date: September 16, 2019
 
Non-Compete and Confidentiality:
So long as the Company employs the Employee, the Employee will not perform
services for or own an interest in any business that competes with the Company
(except as negotiated between Employee and Employer in writing, and attached as
an addendum prior to hire date). At termination of employment, for any reason,
Employee shall not perform services for any wine distributor, wine supplier, or
any Oregon wine producer for the period of eighteen (18) months.
 
Employee shall not use or disclose any Company confidential information either
during or after their employment with the Company.
 
Confidential information includes, but is not limited to: sales prospects lists,
trade secrets, economic and asset data, sales and marketing data, production
data, customer and supplier relationships and personnel information of the
Company, disclosed or known by the Employee in the course of their employment
with the Company, not generally known outside of the Company, and related to the
actual or anticipated business of the Company.
 
 

 
 

Employee acknowledges that the Company shall own all confidential information,
inventions, and other writings; marks or processes related to Employer’s
business that Employee creates or develops during their employment with the
Company. Employee shall immediately notify the Company if they create, develop
or discover any item that, under the terms of this clause, belongs to the
Company and The Employee will cooperate in the Company’s efforts to secure its
rights in any such item.
 
Intellectual Property:
In addition, I acknowledge that all intellectual property including images and
electronic data used or created for the Company is and remains the sole property
of the Company and cannot be used in any fashion outside of the Company without
the written expressed permission of the CEO of the Company.
 
No Poaching:
No attempt to hire, recruit or otherwise engage current WVV employees will be
made the Employee during or after their work with the Company without written
expressed permission of the CEO of the Company.
 
Use of Employee’s Name, Picture and Professional Background Information:
Employee agrees to allow the Company to use their name, photograph, and
professional history in its advertising, sales, and informational material
without any further compensation or remuneration other than as provided in this
Agreement, including the use of such advertising, sales and informational
material after Employee’s employment with the Company terminates so long as the
advertising, sales or informational material was originally produced before
Employee’s termination and is not used in a manner intended to deceive actual or
potential customers, suppliers or investors of the Company.
 
The Company, without further compensation or remuneration to Employee, may use
items created or copyrighted by Employee prior to his employment by the Company,
but such use by the Company shall not affect Employee’s continuing ownership of
the items.
 
Termination:
Your employment at Willamette Valley Vineyards is at-will and either party can
terminate the relationship at any time with or without cause and with or without
notice for any reason other than those prohibited by law.
 
You acknowledge that this Employment Agreement, (along with all referenced
documents provided to date), represents the entire agreement between you and
Willamette Valley Vineyards and that no verbal or written agreements, promises
or representations that are not specifically stated in this agreement, are or
will be binding upon Willamette Valley Vineyards.
 
 
Signatures:
 
 
 
/s/ JAMES W. BERNAU
 
 
James W. Bernau, President & CEO, Willamette Valley Vineyards
 
 
/S/ JOHN FERRY
 
Date
 
 
 
John Ferry
 
Date

 




